UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-4441


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

HARRY MYLES, SR.,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:15-cr-00172-BO-18)


Submitted: October 30, 2019                                   Decided: December 9, 2019


Before GREGORY, Chief Judge, and KEENAN and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leslie Carter Rawls, Charlotte, North Carolina, for Appellant. Robert H. Higdon, Jr.,
United States Attorney, Jennifer P. May-Parker, Assistant United States Attorney, Lucy
Partain Brown, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Following a joint trial with Lamont Webb, a jury convicted Harry Myles, Sr., of a

money laundering conspiracy, in violation of 18 U.S.C. § 1956(h) (2018), and aiding and

abetting concealment money laundering, in violation of 18 U.S.C. § 1956(a)(1)(B)(i)

(2018). Myles asserts that the district court committed plain error by trying him jointly

with Webb in contradiction of the court’s previous order severing the trials. We affirm.

       Myles acknowledges that, because he did not object below, we review the district

court’s decision to conduct a joint trial for plain error. See United States v. Sanya, 774
F.3d 812, 816 (4th Cir. 2014). “Generally, defendants may, and indeed should, be indicted

and charged together if they are alleged to have participated in the same act or transaction.”

Id.; see Fed. R. Crim. P. 8(b). When defendants have been properly indicted together,

       a district court should grant severance . . . only if there is a serious risk that
       a joint trial would compromise a specific trial right of one of the defendants,
       or prevent the jury from making a reliable judgment about guilt or innocence.
       Although limiting instructions often will suffice to cure any risk of prejudice
       as a result of the joint trial, in some situations the risk of prejudice is so high
       as to require a separate trial.

United States v. Min, 704 F.3d 314, 319 (4th Cir. 2013) (citation and internal quotation

marks omitted).

       The burden of demonstrating that actual prejudice would result from a joint trial is

on the party seeking severance. United States v. Reavis, 48 F.3d 763, 767 (4th Cir. 1995).

We have reviewed the record and conclude that Myles has not met his burden of showing

that the district court plainly erred by trying him jointly with Webb.




                                               2
      We therefore affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3